Citation Nr: 0218059	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  01-03 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Whether the appellant's claim for waiver of recovery of an 
overpayment for death pension benefits in the amount of 
$4,032 was timely filed.  


REPRESENTATION

Appellant represented by:	M. Driscoll, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran reportedly had active service from January 
1951 to February 1952 and from April 1953 to March 1954.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision by the 
Committee on Waivers and Compromises (Committee) for the 
Oakland, California RO.  In July 2002, a hearing was held 
at the San Diego, California RO before the undersigned 
member of the Board.  


FINDINGS OF FACT

1.  The appellant was notified of an overpayment of death 
pension benefits in an amount calculated as $4,032, of the 
right to request a waiver of recovery of the overpayment, 
and the 180 day time limit to request a waiver, in a 
letter dated April 29, 1999, and addressed to the 
appellant's last known address; the letter was not 
returned by the U.S. Postal Service as undeliverable.  

2.  The appellant has not shown by satisfactory evidence 
that she did not receive the notification letter in a 
timely fashion.  

3.  A claim for waiver of recovery of that overpayment was 
not received until March 2000.  


CONCLUSION OF LAW

The appellant did not file a timely claim for waiver of 
recovery of an overpayment of death pension benefits in an 
amount calculated as of $4,032.  38 U.S.C.A. § 5302(a) 
(West 1991 & Supp. 2002); 38 C.F.R. § 1.963(b) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  VCAA identifies and describes duties on 
the part of VA to advise a claimant of the evidence needed 
to substantiate a claim and to help a claimant obtain that 
evidence.  38 U.S.C.A. §§ 5103, 5103A.  To implement the 
provisions of the law, the VA promulgated regulations 
published at 38 C.F.R. § 3.159.  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

Where the issue is whether recovery of an overpayment 
should be waived, the focus is very narrow and, with the 
possible exception of the need to develop evidence of 
financial status, the case typically turns on evidence of 
record at the time notice of the overpayment was sent to 
the debtor.  So it is here.  The appellant was given 
notice of the overpayment and opportunity to be heard on 
the issue.  She submitted a financial status report and 
argued her position in documents she filed and at a 
personal hearing before the undersigned member of the 
Board sitting in San Diego, California in July 2002.  The 
appellant has not identified relevant evidence that should 
be, but has not been, obtained.  In view of the foregoing, 
the Board finds that VA has satisfied the notice and duty-
to-assist provisions of VCAA and 38 C.F.R. § 3.159, and 
there is no additional evidence that could be obtained 
pursuant to a remand.

In this case, the Board finds that the appellant did not 
file a timely claim for waiver of recovery of an 
overpayment of death pension benefits, and that the claim 
must be denied as a matter of law.  

The evidence of record shows that appellant was in receipt 
of death pension benefits based on income in February 
1999.  The record also shows that the appellant was 
notified of the requirements to report any changes in her 
income, and that any failure to promptly notify the VA 
about income changes may create an overpayment which would 
have to be repaid.  (See VA letter dated April 16, 1999).  

VA subsequently received information from the appellant 
that she was awarded widow's pension from the Social 
Security Administration.  In April 1999, VA took steps to 
recalculate and adjust the appellant's pension payments, 
effective from February 1998, due to her change in income 
which created an overpayment in the amount of $4,032.  

The evidence of record shows that a notice of indebtedness 
was sent to the appellant at her last known address of 
record on April 29, 1999.  The notification letter was not 
returned by the U.S. Postal Service as undeliverable.  The 
letter included information pertaining to her right to 
dispute the debt, to request waiver of recovery of the 
overpayment and, specifically, that she had 180 days from 
the date of the notice letter to file a request for a 
waiver of recovery of the overpayment.  She was told that 
waiver requests must be submitted in writing, and that she 
could seek the assistance of a VA employee to prepare such 
written notification.  

A request for a hearing, which was accepted as a request 
for a waiver of recovery of the overpayment, was received 
in March 2000.  In August 2000, the Committee denied the 
appellant's claim because the waiver request was not 
received within 180 days of the date of the notice of 
overpayment.  

Generally, overpayments of VA benefits are recovered from 
the recipient unless to do so would be against equity and 
good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.962.  However, recovery cannot be waived unless the 
request therefor is filed within 180 days of the date of 
the notice of indebtedness.  38 U.S.C.A. § 5302(a); 38 
C.F.R. § 1.963(b)(2).  Waiver of recovery is also 
precluded by fraud, misrepresentation, or bad faith by 
persons with an interest in obtaining the waiver.  38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  

The appellant does not assert that she did not receive the 
notification letter informing her of the overpayment of 
death pension benefits.  In her notice of disagreement 
received in September 2000, the appellant stated that she 
received the notice letter and that she promptly called 
the toll free number provided and asked about the debt and 
information about a waiver.  However, at the personal 
hearing at the RO in July 2002, the appellant testified 
that she promptly called VA after receiving the notice 
letter, but that the VA employee did not tell her " a 
thing about a waiver."  The appellant testified that she 
thinks that she called sometime in early 2000.  (T p.4).  

A notation in the claims file shows that the appellant 
contacted the VA by phone on October 27, 1999.  The 
notation indicated that the appellant reported that she 
had never received a June 1999 RO letter that requested 
information about her change in income.  There was no 
indication that the appellant requested a waiver of 
recovery of the overpayment at that time.  The earliest 
correspondence which can be construed as a claim for 
waiver of recovery of the overpayment in question is the 
March 2000 letter requesting a personal hearing on the 
issue.  Since this correspondence was not received until 
more than 180 days after the appellant was notified of the 
overpayment, it cannot constitute a timely claim for 
waiver of recovery of the overpayment.  

While the Board is sympathetic to the appellant's pleas, 
she does not meet the basic eligibility requirements for 
waiver of recovery of an indebtedness under 38 U.S.C.A. 
§ 5302(a) (West 1991 & Supp. 2002) and 38 C.F.R. 
§ 1.963(b) (2002).  Indeed, she is not eligible as a 
matter of law.  The Court has held that where the law and 
not the evidence is dispositive of an appellant's claim, 
the claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant's claim for a waiver of recovery of an 
overpayment is denied.  


ORDER

The claim for waiver of recovery of overpayment of the 
appellant's death pension benefits in an amount calculated 
as $4,032 was not timely filed and the appeal is denied.  




		
	N. R. Robin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

